Name: 2009/374/EC: Commission Decision of 8 May 2009 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2009) 3390) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Europe;  foodstuff;  European construction
 Date Published: 2009-05-09

 9.5.2009 EN Official Journal of the European Union L 116/49 COMMISSION DECISION of 8 May 2009 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2009) 3390) (Text with EEA relevance) (2009/374/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Annex VII, Chapter 5, Section B, Subsection I, paragraph (e) thereto, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) provide for certain structural requirements for establishments falling within the scope of those Regulations. (2) Annex VII, Chapter 5, Section B, Subsection I, paragraph (a) to the Act of Accession of Bulgaria and Romania provides that certain structural requirements laid down in those Regulations are not to apply to the establishments in Romania listed in Appendix B of Annex VII to the Act of Accession until 31 December 2009, subject to certain conditions. (3) As long as those establishments are in transition, products originating from those establishments are only to be placed on the domestic market or used for further processing in Romanian establishments in transition. (4) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania has been amended by Commission Decisions 2007/23/EC (3), 2007/710/EC (4), 2008/465/EC (5) and 2008/720/EC (6). (5) In Romania, certain establishments in the meat, poultrymeat, fish and milk and milk products sectors have completed their upgrading process and are now in full compliance with Community legislation. In addition, certain establishments have ceased their activities. Those establishments should therefore be deleted from the list of establishments in transition. (6) Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The establishments listed in the Annex to this Decision are deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1; corrected by OJ L 226, 25.6.2004, p. 3. (2) OJ L 139, 30.4.2004, p. 55; corrected by OJ L 226, 25.6.2004, p. 22. (3) OJ L 8, 13.1.2007, p. 9. (4) OJ L 288, 6.11.2007, p. 35. (5) OJ L 161, 20.6.2008, p. 36. (6) OJ L 240, 9.9.2008, p. 5. ANNEX List of establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania to be deleted from Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania MEAT ESTABLISHMENTS No Veterinary approval Name of the establishment Address 9 AG 013 IC SC Radic Star SRL ÃtefÃ neÃti, Str. Cavalerului nr. 893, judeÃ ul ArgeÃ, 117715 31 BC 1022 SC Carmun SRL Localitatea Oituz, Poiana SaratÃ , judeÃ ul BacÃ u, 607371 32 BC 1306 SC Bunghez Prodcom SRL OneÃti, Str. CaÃinului nr. 2, judeÃ ul BacÃ u, 601007 33 BC 2598 SC Salbac Dry Salami BacÃ u, judeÃ ul BacÃ u, 600450 34 BC 3178 SC Nicbac SRL Localitatea N. BÃ lcescu, judeÃ ul BacÃ u, 607355 43 BH 704 SC Carmangerie Tavi-Bogdan SRL Oradea, Str. Dobrogei nr. 21, judeÃ ul Bihor, 410526 49 BH 3092 SC Cominca SA Oradea, str. Octavian Goga nr. 4, judeÃ ul Bihor, 410221 55 BN 2097 SC Agroinvest Prod SRL BistriÃ a, Str. LibertÃ Ã ii nr. 41, judeÃ ul BistriÃ a-NÃ sÃ ud, 420155 56 BN 2184 SC Caraiman BistriÃ a, Str. Tarpiului nr. 26A, judeÃ ul BistriÃ a-NÃ sÃ ud, 420062 57 BN 2207 SC Rebrisoreana Trans SRL BistriÃ a, Drumul CetÃ Ã ii nr. 7A, judeÃ ul BistriÃ a-NÃ sÃ ud, 420063 58 BN 2227 SC Unic Cremona BistriÃ a, Str. Tarpiului FN, judeÃ ul BistriÃ a-NÃ sÃ ud, 420062 72 BT 194 SC Practic ComerÃ  SRL Darabani, Str. 1 Decembrie nr. 168, judeÃ ul BotoÃani, 715100 75 BT 202 SC Zacom SRL Bajura, judeÃ ul BotoÃani, 715101 78 BV 1931 SC Sergiana Prod Impex SRL Poiana MÃ rului, Str. PrincipalÃ  nr. 339B, judeÃ ul BraÃov, 507160 86 BZ 114 SC Total Activ SRL PoÃta CÃ ¢lnÃ u, judeÃ ul BuzÃ u, 127485 88 BZ 204 SC Comsoradi SRL BuzÃ u, str. Bucegi nr. 14, judeÃ ul BuzÃ u, 120208 97 CL 0182 SC Agrosud SRL OlteniÃ a, Str. 1 Decembrie nr. 1 E, judeÃ ul CÃ lÃ raÃi, 915400 105 CS 55 SC Simon Prod Com SRL Berzovia, Str. FizeÃului FN, judeÃ ul CaraÃ-Severin, 327030 106 CS 61 SC Mona Lisa SRL ReÃiÃ a, judeÃ ul CaraÃ-Severin, 320290 108 CS 2147 SC Cavarantana Comp. SA C-tin Daicoviciu 1A, judeÃ ul CaraÃ-Severin, 327090 126 GL 0853 SC Atfab SRL Tecuci, str. Mihail KogÃ lniceanu nr. 64, judeÃ ul GalaÃ i, 805300 132 HD 2 SC Adept Prod SRL Deva, judeÃ ul Hunedoara, 330520 133 HD 28 SC Alexcom SRL OrÃ Ãtie, str. Erou O. Munteanu nr. 15, judeÃ ul Hunedoara, 335700 134 HD 66 SC Agrocompany SRL Comuna Certeju de Sus, sat Nojag, nr. 1A, judeÃ ul Hunedoara, 337196 135 HD 78 SC Carman DC Prest SRL OrÃ Ãtie, Str. Luncii nr. 3, judeÃ ul Hunedoara, 335700 137 HD 143 SC Lorialba Prest SRL Brad, str. CriÃul Alb nr. 1, judeÃ ul Hunedoara, 335200 146 IF 2749 SC Nigo Car Prod SRL Pantelimon, judeÃ ul Ilfov, 077145 148 IF 2789 SC Mario T General Com SRL Voluntari, str. Ghe. Dinida nr. 5, judeÃ ul Ilfov, 077190 153 IF 3384 SC Glina SA Glina, Str. Abatorului nr. 5, judeÃ ul Ilfov, 077105 154 IL 0245 SC STC InternaÃ ional SRL Ghe. LazÃ r, judeÃ ul IalomiÃ a, 927130 158 IS 333 SC Kosarom SA PaÃcani, judeÃ ul IaÃi, 705200 163 MM 28 SC Tipgex Ghita SRL Ardusat, judeÃ ul MaramureÃ, 437005 166 MM 1054 SC Tipgex Ghita SRL Baia Mare, judeÃ ul MaramureÃ, 430530 172 MM 4420 SC Mezelco SRL Ardusat, nr. 30/A, judeÃ ul MaramureÃ, 437005 176 MS 158 SC Tordai Impex SRL TÃ ¢rgu MureÃ, judeÃ ul MureÃ, 540690 177 MS 198 SC Dealul Mare SRL SighiÃoara, Str. ParÃ ¢ngului nr. 100, judeÃ ul MureÃ, 545400 181 MS 4048 SC Coniflor SRL Gurghiu, str. Petru Maior nr. 128, judeÃ ul MureÃ, 547295 182 MS 4228 SC Dealul Mare SRL SighiÃoara, Str. ParÃ ¢ngului nr. 100, judeÃ ul MureÃ, 545400 187 MS 5552 SC Prodimex Monica SRL Reghin, Str. Viilor nr. 65, judeÃ ul MureÃ, 545300 189 MS 5823 SC Carnicomp SRL SighiÃoara, judeÃ ul MureÃ, 545400 190 NT 24 SC Nefmar Prod. Serv. SRL Dumbrava RoÃie, judeÃ ul NeamÃ , 617185 192 NT 32 SC Carmduofast SRL SÃ vineÃti, judeÃ ul NeamÃ , 617410 198 OT 26 SC Matra SRL ScorniceÃti, Bd. Muncii, judeÃ ul Olt 200 OT 2091 SC Avi Iancu SRL Slatina, Str. Textilistului nr. 4, judeÃ ul Olt, 230126 203 PH 34 SC Salsi SA Sinaia, Str. Republicii nr. 20, judeÃ ul Prahova, 106100 230 SV 254 SC Killer SRL Horodnic, judeÃ ul Suceava, 727300 232 SV 5666 SC Superstar SRL RÃ dÃ uÃ i, Str. Francei nr. 24, judeÃ ul Suceava, 725400 237 SV 5965 SC Killer SRL Horodnic de Jos, judeÃ ul Suceava, 727301 241 SV 6102 SC Avastar SRL Liteni, judeÃ ul Suceava, 727 243 TL 020 SC Carniprod SRL Tulcea, Ãos. Murighiol km 4-5, judeÃ ul Tulcea, 820004 258 TM 9568 SC Komoviand SRL Jebel, FN, judeÃ ul TimiÃ, 307235 265 VL 4174 SC Marsto Prod SRL Rm. VÃ ¢lcea, str. Ãtirbei VodÃ  nr. 77, judeÃ ul VÃ ¢lcea 269 VN 3085 SC Madalina Serv SRL Adjud, judeÃ ul Vrancea, 625100 270 VN 2796 SC Luky Comprod SRL Homocea, judeÃ ul Vrancea, 627175 272 VS 2231 SC Tivas Impex SRL Vaslui, judeÃ ul Vaslui, 730300 273 VS 2232 SC Prodcyp Impex SRL HuÃi, str. HuÃi-StÃ nileÃti nr. 2, judeÃ ul Vaslui, 735100 POULTRYMEAT ESTABLISHMENTS No Veterinary approval Name of the establishment Address 12 CL 201 SC Mixalim Impex SRL Comuna FrumuÃani, judeÃ ul CÃ lÃ raÃi 13 CS 42 SC Food 2000 SRL BocÃa, Str. Binisului nr. 10, judeÃ ul CaraÃ-Severin, 325300 18 HD 73 SC Avis 3000 SA BÃ lata, ÃoimuÃ, judeÃ ul Hunedoara, 337451 37 IF 234 SC Avicola Buftea (EPC) Buftea, Ãos. BucureÃti-TÃ ¢rgoviÃte nr. 4, judeÃ ul Ilfov, 070000 38 IF 235 SC Euro-Casa Prod SRL (EPC) Buftea, Ãos. BucureÃti-TÃ ¢rgoviÃte nr. 4, judeÃ ul Ilfov, 070000 44 MS 45 SC Silvaur SRL (EPC) Iernut, Str. CÃ ¢mpului nr. 2, judeÃ ul MureÃ, 545100 COLD STORES No Veterinary approval Name of the establishment Address 2 AR 516 SC Radan Impex SRL Arad, Calea 6 VÃ ¢nÃ tori nr. 55, judeÃ ul Arad, 301061 3 AR 4245 SC Laicom SRL Arad, Calea 6 VÃ ¢nÃ tori nr. 55, judeÃ ul Arad 6 AR 4572 SC Filip D Impex SRL Arad, str. MeÃterul Manole FN, judeÃ ul Arad, 310493 12 BC 788 SC Biota Com SRL BacÃ u, str. AL Tolstoi nr. 6, judeÃ ul BacÃ u, 600293 14 BC 42 SC Whiteland Logistic SRL BacÃ u, str. AL Tolstoi nr. 14, judeÃ ul BacÃ u, 600293 15 BC 113 SC Caroli Prod 2000 SRL BacÃ u, str. AL Tolstoi nr. 14, judeÃ ul BacÃ u, 600293 28 CJ 4168 SC Cina Carmangeria SRL SÃ ¢mpaul nr. 298, judeÃ ul Cluj, 407530 49 GL 62 SC Kubo Tofanis SRL Costi, Str. Magnoliei nr. 10, judeÃ ul GalaÃ i, 807326 55 GL 505 SC Toranavis SRL GalaÃ i, str. Al. Moruzzi nr. 54, judeÃ ul GalaÃ i 58 GR 248 SC Minimax Discount SRL Bolintin Deal, str. Ithaca nr. 200A, judeÃ ul Giurgiu, 085100 63 IL 0166 SC Atalanta International SRL Ãos. BucureÃti-ConstanÃ a km 2-4, judeÃ ul IalomiÃ a, 700910 66 IS 2 SC Teona SRL IaÃi, str. TomeÃti nr. 30, judeÃ ul IaÃi, 707515 68 IF 010 SC Avicola Buftea SA Buftea, Ãos. BucureÃti-TÃ ¢rgoviÃte nr. 4, judeÃ ul Ilfov, 070000 70 IF 237 SC Simex SRL MÃ gurele, str. MÃ rÃ ÃeÃti nr. 65, judeÃ ul Ilfov, 077125 71 IF 162 SC Tudor Prodcom 94 SRL Glina, Intrarea Abatorului nr. 9, judeÃ ul Ilfov, 077105 75 MH 34 SC Vasilopoulos SRL Turnu Severin, Str. PorÃ ilor de Fier nr. 2 A, judeÃ ul MehedinÃ i, 227003 104 B 946 SC Old Legend SRL BucureÃti, Str. Jiului nr. 29, 013221 112 B 411 SC Laicom SRL BucureÃti, bd. TimiÃoara nr. 52, sector 6, 061316 113 B 384 SC Amiral Fish SRL BucureÃti, str. Tuzla nr. 50, sector 2, 023832 117 B 214 SC Whiteland Import Export SRL BucureÃti, Bd. Metalurgiei nr. 132, sector 4, 041837 118 B 190 SC Romselect 2000 SRL BucureÃti, bd. Iuliu Maniu nr. 220, sector 6, 061126 120 B 418 SC Molero Prod SRL BucureÃti, bd. TimiÃoara nr. 52, sector 6, 061316 121 B 422 SC Perla Grup SRL BucureÃti, str. Anul 1864 nr. 69, sector 6, 062372 122 B 212 SC Diona International EXIM SRL BucureÃti, Str. Plivitului nr. 68, sector 5, 051829 124 B 26 SC Elit SRL BucureÃti, str. FÃ ¢ntÃ ¢nica nr. 36, sector 2, 021805 127 B 61 SC Raies Com SRL BucureÃti, str. Gheorghe Ãincai nr. 13, sector 4, 040313 134 B 363 SC Euro Food Prod SRL BucureÃti, Ãos. OdÃ ii nr. 253-259, sector 1, 013604 135 B 202 SC Dioma Intern SRL BucureÃti, Str. Plivitului nr. 68, sector 5, 051829 FISH ESTABLISHMENTS No Veterinary approval Name of the establishment Address 12 VS 156 SC Pescom SRL Vaslui, Str. GÃ rii nr. 4, judeÃ ul Vaslui 730232 MILK AND MILK PRODUCTS ESTABLISHMENTS No Veterinary approval Name of the establishment Address 5 AR 412 SC Helvetica Milk SRL Pecica, judeÃ ul Arad, 317235 10 AG 9 SC Instant Eclips Curtea de ArgeÃ, judeÃ ul ArgeÃ, 115300 15 BC 5042 SC Almera International SRL BacÃ u, judeÃ ul BacÃ u, 600324 21 BN 2100 SC Bendear Cris Prod Com SRL MiceÃtii de CÃ ¢mpie, judeÃ ul BistriÃ a-NÃ sÃ ud, 427160 23 BN 2126 SC G&B Lumidan SRL Rodna, nr. 1196, judeÃ ul BistriÃ a-NÃ sÃ ud, 427245 26 BN 2377 SC Romfulda SA Beclean, judeÃ ul BistriÃ a-NÃ sÃ ud, 425100 34 BT 139 SC Milk SRL Mihai Eminescu, judeÃ ul BotoÃani, 717252 35 BT 154 SC Gerard SRL CoÃ uÃca, judeÃ ul BotoÃani, 717090 38 BT 572 SC Elavel SRL VlÃ deni, judeÃ ul BotoÃani, 717460 53 BZ 0591 SC Stercu Marinarul Donca SRL Balta AlbÃ , judeÃ ul BuzÃ u, 127015 56 BZ 5615 SC Cristexim 2000 SRL Valea Salciei, judeÃ ul BuzÃ u, 127665 57 BZ 2296 SC Euroferma SRL BuzÃ u, judeÃ ul BuzÃ u, 120217 58 BZ 0298 SC Camen Tas SRL Smeeni, judeÃ ul BuzÃ u, 127595 59 BZ 0593 SC Levistar SRL Cochirleanca, judeÃ ul BuzÃ u, 127190 61 CS 116 SC Fabrica de Produse Lactate OraviÃ a, judeÃ ul CaraÃ-Severin, 325600 68 CJ 956 SC Remido Prodcom SRL Panticeu, judeÃ ul Cluj, 407445 75 CT 37 SC Niculescu Prod SRL CumpÃ na, judeÃ ul ConstanÃ a, 907105 83 CT 227 SC Theo Mihail SRL LipniÃ a, judeÃ ul ConstanÃ a, 907165 91 CV 56 SC Milk Com SRL SÃ rÃ maÃ, judeÃ ul Covasna, 527012 96 CV 1717 SC Golf SRL GhidfalÃ u, judeÃ ul Covasna, 527095 113 IL 0569 SC Electrotranscom SRL Balaciu, judeÃ ul IalomiÃ a, 927040 122 IF 2944 SC Zarone Comimpex SRL Voluntari, judeÃ ul Ilfov, 077190 131 MS 142 SC Indlacto SRL TÃ ¢rgu MureÃ, judeÃ ul MureÃ, 540374 140 MS 913 SC Latex Reghin SRL Solovastru, judeÃ ul MureÃ, 547410 144 MS 189 SC 1 Decembrie SRL TÃ ¢rgu NeamÃ , judeÃ ul NeamÃ , 615235 145 NT 247 SC Rapanu SR. COM SRL Petricani, judeÃ ul NeamÃ , 617315 162 SJ 240 Societatea Agricola Bodia Bodia, nr. 108, judeÃ ul SÃ laj, 457051 185 SV 6322 SC Aida SRL Bilca, judeÃ ul Suceava, 727030 189 L 14 SC Dorna Lactate SA Vatra Dornei, judeÃ ul Suceava, 725700 197 TM 5254 SC Simultan SRL OrÃ iÃoara, judeÃ ul TimiÃ, 307515 199 TL 661 SC Bioaliment SRL MÃ cin, judeÃ ul Tulcea, 825300 200 TL 908 SC Favorit SRL Stejaru, judeÃ ul Tulcea, 827215 201 TL 855 SC Deltalact SA Tulcea, judeÃ ul Tulcea, 820013